DETAILED ACTION
	This action is in response to the applicant’s request for continued examination filed on March 28, 2022. Claims 1-20 are pending and addressed below.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 28, 2022 has been entered.

Response to Amendment
Claims 6 and 18 have been amended. Claims 1-20 are pending and addressed below.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim(s) 17-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mitchell et al., US 2012/0330551 (hereinafter Mitchell).
Claim 17: Mitchell discloses a method of flow measurement in a wellbore (downhole sensors 70, 72 deployed within the borehole 26, to provide information about various drilling-related parameters, such as fluid flow rate, par [0022]), comprising: 
removably coupling an external support device (stabilizers 60, 62) to a portion of a work string (drill string 20), wherein the external support device (60, 62) carries at least one data collection device (sensors 70, 72) on the work string (drill string 20) (see Fig 1-2, par [0028]); 
running the work string (drill string 20) into the wellbore (see Fig 1) to deploy the external support device in the wellbore at a target depth (stabilizers 60, 62 are run into the wellbore on drill string 20 to a depth, see Fig 1); and 
obtaining annular flow data with the data collection device (70, 72) in the wellbore (Fig 1-2) with respect to annular flow between the work string (20) and a larger conduit or a wellbore wall (downhole sensors 70, 72 include flow sensors which obtain date within wellbore, par [0022]), wherein the annular flow data is obtained while the external support device is held at the target depth (downhole sensors 70, 72 deployed within the borehole 26, to provide information about various drilling-related parameters, such as fluid flow rate, par [0022], [0032], claim 14).
Claim 18: Mitchel discloses the work string (20) comprises coiled tubing (tubing assembly, often comprising jointed pipe or relatively flexible "spoolable"  tubing, also known as "coiled tubing, par [0004]) and further comprising coupling one or more additional external support devices (stabilizers 60, 62) to the work string  (20) at spaced apart locations (stabilizer 60 and 62 are spaced apart, see Fig 1-2), wherein the additional external support devices each support respective data collection devices  (stabilizer 60, 62, support downhole sensors 70, 72 which provide information on fluid flow rate, see Fig 1-2, par [0022]).

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim 1-3, 5-7, 9, 11-14, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mitchell et al., US 2012/0330551 (hereinafter Mitchell) in view of Roberson et al., US 2014/0367092 (hereinafter Roberson).
Claim 1: Mitchell discloses an apparatus for flow measurement in a wellbore, comprising an external support device including a body (body is part of stabilizer 60, 62) configured for securing at any of a plurality of locations about a work string (stabilizers 60, 62 are located on drill string 20) (see Fig 1, par [0011], [0022]);
one or more stabilizers (stabilizers 60, 62) that extend outwardly from an outer surface of the body (wings of stabilizer 60, 62, see Fig 1-2); and 
a flow sensor (downhole sensors 70, 72 provide information on fluid flow rate) coupled to the body (60, 62) operable to measure information such as fluid flow rate (Fig 1-2, par [0022]). 
Mitchell fails to disclose a memory device coupled to the external support device for storing measurement of the fluid flow rate from the downhole sensors and a battery module coupled to the external support device for supplying power to one or both of the flow sensors and the memory module.
Roberson discloses an apparatus for flow measurement in a wellbore (communication assembly 2100 in Fig 21), comprising: 
an external support device (Fig 21) including: 
a body (supporting body member, circular portion of 2100, configured as a hinged clamshell, see Fig 21), configured for removably securing at any of a plurality of locations about a work string (casing 20) (hinged clamshell, or a two part assembly, that can be secured around a length of casing, par [0191], a hinged clamshell or two part devices is necessarily removable from the casing) for running into a wellbore (wellbore 18); and 
one or more stabilizers (ribs 2101) that extend outwardly from the body (plurality of ribs 2101 that extend longitudinally along communication assembly 2100 and spaced around the periphery of the communication assembly 2100, see Fig 21, par [0179]); and 
at flow sensor coupled to the body operable to measure annular flow between the work sting (casing 20) and the wellbore (18) (MEMS present in the wellbore are used to provide information as to the condition, including flow rate, and/or location of a gas or liquid produced from the subterranean formation, par [0058], communication assembly 2220 can include an acoustic transceiver 2356 to direct ultrasonic waves into the wellbore servicing fluid 2330 and to receive reflected waves, communication assembly can be placed between ribs 1201 or incorporated into ribs 2101, par [0209], flow may be monitored with acoustic sensors 2352 which are part of acoustic transceiver 2356 which can be placed between ribs 1201 or incorporated into ribs 1201, par [0234]-[0235]), 
a memory module ( electronics assembly 1880 includes memory 1838 par of 1402, par [0156]-[0157], [0182]) coupled to the external support device (one or more of the electrical components of Fig 18 are housed in rib 2101, par [0154]) for storing measurements of the annular flow from the flow sensor (memory 1838 for either temporary or continued storage of instructions, data, etc., par [0156]); and 
a battery module (electronics assembly 1800 includes power system 1836 which will include one or more batteries, par [0157]) coupled to the external support device for supplying power (one or more of the electrical components of Fig 18 are housed in rib 2101, par [0154]), power system 1836 configured to supply power to electronics assembly 1800 and the entire communication assembly as discussed at 2100, in FIG. 21, par [0157]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the apparatus of Mitchell with the apparatus (communication assembly 2100) as disclosed by Roberson, as the need for flow measurement in a wellbore would have led one skilled in the art to choose an appropriate flow measurement apparatus, such as disclosed by Roberson. Therefore, choosing the appropriate flow apparatus as disclosed by Roberson would merely be a simple substitution of one known element for another would obtain the predictable result of measuring flow in the wellbore, id. at 301,213 USPQ at 536. in re ICON Health & Fitness, Inc.. 496 F.3d 1374, 83 USPG2d 1746 (Fed. Cir. 2007). 
Claim 2: Mitchell, as modified by Roberson, discloses wherein the external support device (Roberson, 2100) comprises a first portion and a second portion (Roberson, supporting body member is configured as a clam shell or two part assembly, par [0191]), wherein the external support device (Roberson, 2100) has an open configuration (Roberson, when hinged clamshell is in the process of being secured around the casing) and a closed configuration (when hinged clamshell is secured around casing as shown in Fig 21, par [0191]) , wherein the body (Roberson, circular portion of 2100) defines the central opening (Roberson, opening through center of 2100, shown in Fig 21) in the closed configuration such that the external support device (Roberson, 2100) is concentrically disposed around at least a portion of the work string (Roberson, hinged clamshell, or a two part assembly, that can be secured around a length of casing, without either having to be joined into casing 20 or casing 20 having to be inserted through the body member, par [0191]).
Claim 3: Mitchell, as modified by Roberson, discloses the first portion and the second portion are joined at a hinged connection (Roberson, supporting body member is configured as a hinged clamshell or two-part assembly, par [0191]).
Claim 5: Mitchell, as modified by Roberson, discloses the at least one flow sensor (Roberson, flow may be monitored with acoustic sensors 2352, par [0209]) is disposed in one of the stabilizers (Roberson, flow may be monitored with acoustic sensors 2352 which are part of acoustic transceiver 2356 which can be incorporated into ribs 1201, par [0209], [0234]-[0235]).
Claim 6: Mitchell, as modified by Roberson, discloses the work string comprises coiled tubing assembly (Mitchell, comprising coiled tubing, par [0004]).
Claim 7: Mitchell, as modified by Roberson, discloses the memory module (Roberson, memory 1838) is disposed on a circuit board (Roberson,  memory 1838 may be any form of electrical storage mechanism, and in most examples will include one or more of volatile or nonvolatile memory, including one or more of DRAM, SRAM, Flash, MRAM, and combinations of any of the foregoing, as well as other known forms of memory device, par [0156]) that is integrated into one of the stabilizers (Roberson, one or more of the electrical components of Fig 18 are housed in rib 2101, par [0154]).
Claim 9: Mitchell, as modified by Roberson, discloses the stabilizers comprise fins (Roberson, ribs 2101) that extend radially from the outer surface of the body (Roberson, ribs 2101 extend radially from outer surface of support body, see Fig 21).
Claim 11: Mitchell discloses a system for flow in a wellbore, comprising: 
a work string (drill string 20) configured for running into the wellbore (see Fig 1); 
a plurality of apparatuses (stabilizer 60, 62) removably secured to the work string (20) at spaced apart locations (stabilizers are longitudinally spaced along drill string, see Fig 1-2, par [0027]), wherein each of the plurality of apparatuses has an external support device including a body (stabilizer 60, 62 are made of a body portion with extending wings/arms as seen in Fig 1-2), and one or more stabilizers that extend outwardly from an outer surface of the body (wings/arms of stabilizer 60, 62 shown in Fig 1-2), and at least one flow sensor (downhole sensors 70, 72 include flow sensors, par [0024]) coupled to the body (70, 72) operable to measure annular flow between the work string (20) and a larger conduit or a wellbore wall (downhole sensors 70, 72 provide information on fluid flow rate between the drill string 20 and the wellbore in which they are located, see Fig 1-2, par [0022]).
Roberson discloses a system for flow in a wellbore (communication assembly 2100 in Fig 21), comprising: 
a plurality of apparatuses (one or more communication assemblies, abstract, communication assembly 2100, Fig 21) removably securable to a tubular string at spaced apart locations (mount one or more communication assemblies relative to the exterior of a casing being placed in a borehole, placed in longitudinally spaced relation to one another, abstract, Fig 5, par [0105], hinged clamshell or two part assembly that can secured around the casing without havening to be joined into casing 20, par [0191], a hinged clamshell or two part devices is necessarily removable from the casing) wherein each of the plurality of apparatuses (2100) has: 
an external support device (Fig 21) including: 
a body (supporting body member, circular portion of 2100, configured as a hinged clamshell, see Fig 21), wherein the body defines a central opening (circular opening shown in Fig 21) for receiving a work string (casing) (hinged clamshell, or a two part assembly, that can be secured around a length of casing, par [0191]), and 
one or more stabilizers (ribs 2101) that extend outwardly from an outer surface of the body (plurality of ribs 2101 that extend longitudinally along communication assembly 2100 and spaced around the periphery of the communication assembly 2100, see Fig 21, par [0179]); and 
at least one flow sensor coupled to the body operable to measure annular flow (MEMS present in the wellbore are used to provide information as to the condition, including flow rate, and/or location of a gas or liquid produced from the subterranean formation, par [0058], communication assembly 2220 can include an acoustic transceiver 2356 to direct ultrasonic waves into the wellbore servicing fluid 2330 and to receive reflected waves, communication assembly can be placed between ribs 1201 or incorporated into ribs 2101, par [0209], flow may be monitored with acoustic sensors 2352 which are part of acoustic transceiver 2356 which can be placed between ribs 1201 or incorporated into ribs 1201, par [0234]-[0235]), 
a memory module (electronics assembly 1880 includes memory 1838 par of 1402, par [0156]-[0157], [0182]) coupled to the external support device (one or more of the electrical components of Fig 18 are housed in rib 2101, par [0154]) for storing measurements of the annular flow from the at least one flow sensor (memory 1838 for either temporary or continued storage of instructions, data, etc., par [0156]); and 
a battery module  (electronics assembly 1800 includes power system 1836 which will include one or more batteries, par [0157]) carried by the external support device (one or more of the electrical components of Fig 18 are housed in rib 2101, par [0154]), wherein the battery module is coupled to the external support device for supplying power (power system 1836 configured to supply power to electronics assembly 1800 and the entire communication assembly as discussed at 2100, in FIG. 21, par [0157]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the apparatus of Mitchell with the apparatus (communication assembly 2100) as disclosed by Roberson, as the need for flow measurement within the wellbore would have led one skilled in the art to choose an appropriate flow measurement apparatus, such as disclosed by Roberson. Therefore, choosing the appropriate flow apparatus as disclosed by Roberson would merely be a simple substitution of one known element for another would obtain the predictable result of measuring flow in the wellbore, id. at 301,213 USPQ at 536. in re ICON Health & Fitness, Inc.. 496 F.3d 1374, 83 USPG2d 1746 (Fed. Cir. 2007). 
Claim 12: Mitchell, as modified by Roberson discloses the work string (Mitchell, drill string 20) comprises coiled tubing (Mitchell, par [0004]) and wherein the stabilizers comprise fins (Roberson, ribs 2101) that extend radially from the outer surface of the body (Roberson, ribs 2101 extend radially from outer surface of support body, see Fig 21).
Claim 13: Mitchell, as modified by Roberson, discloses the system further comprises a fiber-optic cable (Roberson, cable 1130) coupled to the work string (Mitchell, 20, Roberson, casing) and running along the work string (Roberson, cable 1130 may be embedded or housed in the groove 1122 and run longitudinally along a length of the groove 1122, Fig 10, par [0121]) wherein the system further comprises a processor (Roberson, processing unit 1150 at exterior of the wellbore 18, par [0123]) operable to correlate data from the fiber-optic cable (Roberson, 1130) with the measurements of the annular flow (Roberson, cables 1130 may be situated in groove 1122, one or more data lines configured to carry data signals between downhole devices and an exterior of the wellbore 18, par [0121]-[0122], data interrogation/communication units 1140 transmit the sensor data to the processor 1150, which processes the sensor data, par [0125]).
Claim 14: Mitchell, as modified by Roberson, discloses the at least one flow sensor (Roberson, flow may be monitored with acoustic sensors 2352, par [0209]) is disposed in one of the stabilizers (Roberson, flow may be monitored with acoustic sensors 2352 which are part of acoustic transceiver 2356 which can be incorporated into ribs 1201, par [0209], [0234]-[0235]).
Claim 20: Mitchell fails to disclose running a fiber-optic cable into the wellbore with the work string, obtaining data from distributed acoustic sensing and/or distributed temperature sensing with the fiber-optic cable, and combining the data with the annular flow data.
Roberson discloses method of flow measurement in a wellbore (via communication assembly 2100 in Fig 21), comprising: 
an external support device (communication assembly 2100, shown in Fig 21) coupled to a portion of a casing (20) (mount one or more communication assemblies relative to the exterior of a casing being placed in a borehole, placed in longitudinally spaced relation to one another, abstract, Fig 5, par [0105]) that carries at least one data collection device on the work string (20) for obtaining annular flow data with the data collection device in the wellbore with respect to annular flow between the work string (casing 20) and a larger conduit or a wellbore wall (wellbore 18) (flow may be monitored with acoustic sensors 2352 which are part of acoustic transceiver 2356 which can be incorporated into ribs 1201, par [0209], [0234]-[0235]); and 
running a fiber-optic cable (cable 1130) into the wellbore with the casing (cable 1130 may be embedded or housed in the groove 1122 and run longitudinally along a length of the groove 1122, Fig 10, par [0121]), obtaining data from distributed acoustic sensing and/or distributed temperature sensing (unit 2310 contains temperature sensors, par [0234]) with the fiber-optic cable, and combining the data with the annular flow data (cables 1130 may be situated in groove 1122, one or more data lines configured to carry data signals between downhole devices and an exterior of the wellbore 18, par [0121]-[0122], flow may be monitored with acoustic sensors 2352 which are part of acoustic transceiver 2356 which can be incorporated into ribs 1201, par [0209], [0234]-[0235]), data interrogation/communication units 1140 transmit the sensor data to the processor 1150, which processes the sensor data, par [0125]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the apparatus of Mitchell with the apparatus (communication assembly 2100) and fiber optic cable as disclosed by Roberson, as the need for flow measurement within the wellbore would have led one skilled in the art to choose an appropriate flow measurement apparatus, such as disclosed by Roberson. Therefore, choosing the appropriate flow apparatus as disclosed by Roberson would merely be a simple substitution of one known element for another would obtain the predictable result of measuring flow in the wellbore, id. at 301,213 USPQ at 536. in re ICON Health & Fitness, Inc.. 496 F.3d 1374, 83 USPG2d 1746 (Fed. Cir. 2007). 

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mitchell and Roberson as applied to claim 1, and further in view of DeBray et al., US 6,032,748 (hereinafter DeBray)
Claim 4: Mitchell, as modified by Roberson, discloses opposing pairs of the stabilizers (Roberson, communication assembly 2100 is a hinged clamshell, or a two part assembly, that can be secured around a length of casing, shown in Fig 21, par [0191]);
Mitchell, as modified by Roberson,  is silent as to fasteners are secured through opposing pairs of the stabilizers to secure the first portion and the second portion to one another.
DeBray discloses a stabilizer (10) that is capable of being affixed to a drill string.  The stabilizer includes fasteners (threaded connectors 46) are secured through opposing pairs of the stabilizers (halves 28, 30) to secure the first portion and the second portion to one another (threaded screw holes 44 are provided through each of the clamps 34, 36 so that suitable threaded connectors 46 can be used to secure the two halves 28, 30 of the wear sleeve 26 together in a radially surrounding relation, Fig 3, col 3, ln 11-35).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the stabilizer of Mitchell in view of Roberson to include fasteners secured through opposing pairs of the stabilizer as disclosed by DeBray, as this modification would have secured the two halves of the stabilizer together (DeBray, col 3, ln 11-35).

Claims 8 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mitchell and Roberson as applied to claims 1 and 11, in view of  Mandal et al., US 6,026,913 (hereinafter Mandal).
Claim 8: Mitchell as modified by Roberson fails to disclose a geophone disposed in at least one of the stabilizers for obtaining distributed seismic profiles.
Mandal discloses a drill string, which includes adjustable stabilizers. A geophone disposed in at least one of the stabilizers for obtaining distributed seismic profiles (acoustic receivers comprise geophones located in the blades of adjustable stabilizer, Fig 8, col 4, ln 43-50, geophones detect acoustic signals from acoustic source 30, data collected by geophone 840 is sent to the surface and processed to determine the characteristics of the surrounding formation and the location of an acoustic source, Fig 8, col 8, 13-30).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the stabilizer of Mitchell, as modified by Roberson, to include a geophone as disclosed by Mandal as this modification would have allowed for determining the characteristics of the surrounding formation (par [0033]).
Claim 15: Mitchell, as modified by Roberson, discloses the memory module (Roberson memory 1838) is disposed on a circuit board (Roberson memory 1838 may be any form of electrical storage mechanism, and in most examples will include one or more of volatile or nonvolatile memory, including one or more of DRAM, SRAM, Flash, MRAM, and combinations of any of the foregoing, as well as other known forms of memory device, par [0156]) that is integrated into one of the stabilizers (one or more of the electrical components of Fig 18 are housed in rib 2101, par [0154]); and
wherein the stabilizers comprise fins (Roberson ribs 2101) that extend radially from the outer surface of the body (Roberson, ribs 2101 extend radially from outer surface of support body, see Fig 21).
Mitchell, as modified by Roberson, fails to disclose the apparatus further comprises a geophone disposed in at least one of the stabilizers for obtaining distributed seismic profiles.
Mandal discloses a drill string, which includes adjustable stabilizers. A geophone is disposed in at least one of the stabilizers for obtaining distributed seismic profiles (acoustic receivers comprise geophones located in the blades of adjustable stabilizer, Fig 8, col 4, ln 43-50, geophones detect acoustic signals from acoustic source 30, data collected by geophone 840 is sent to the surface and processed to determine the characteristics of the surrounding formation and the location of an acoustic source, Fig 8, col 8, 13-30).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the stabilizer of Mitchell, as modified by Roberson, to include a geophone as disclosed by Mandal as this modification would have allowed for obtaining determining the characteristics of the surrounding formation (par [0033]).

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mitchell in view of  Mandal et al., US 6,026,913 (hereinafter Mandal).
Claim 19: Mitchell fails to disclose the external support device further carries at least one geophone; and wherein the method further comprises taking one or more measurements with the geophone in the wellbore to obtain distributed seismic profiles.
Mandal discloses a drill string, which includes and external support device (adjustable stabilizers) and a geophone is disposed in at least one of the stabilizers for obtaining distributed seismic profiles (acoustic receivers comprise geophones located in the blades of adjustable stabilizer, Fig 8, col 4, ln 43-50); and 
wherein the method further comprises taking one or more measurements with the geophone in the wellbore to obtain distributed seismic profiles. (geophones detect acoustic signals from acoustic source 30, data collected by geophone 840 is sent to the surface and processed to determine the characteristics of the surrounding formation and the location of an acoustic source, Fig 8, col 8, 13-30).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the external support device of Mitchell, as modified by Roberson to include a geophone for taking one or more measurements as disclosed by Mandal as this modification would have allowed for obtaining determining the characteristics of the surrounding formation (Mandal, par [0033]).

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mitchell and Roberson as applied to claim 1, and further in view of  Goodwin, US 2011/0005745 (hereinafter Goodwin).
Claim 10: Mitchell, as modified by Roberson, fails to disclose a sample chamber integrated into at least one of the stabilizers.
Goodwin discloses a sampling while drilling device (410) that includes a stabilizer that may include one or more blades (423) to engage a wellbore (411) (par [0036]).  The sampling while drilling device includes fluid collection chambers in sample carrier module (492) which are integrated into the stabilizer blades (423) through fluid sensor unit (470) attached to fluid admitting assembly (406).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the stabilizer of Mitchell, as modified by Roberson to include a sample chamber as disclosed by Goodwin, as this modification would have allowed for the collection of fluid samples within the stabilizers (Fig 3B, par [0037]-[0039]).

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mitchell and Roberson as applied to claim 11, and further in view of Hampson et al., US2015/0144357 and Gamble et al., US 2018/0274322 (hereinafter Gamble).
Claim 16: Mitchell as modified by Roberson discloses a work string (drill string 20) is coiled tubing (par [0004]).
Roberson fails to disclose a reel on which the work string is partially disposed; an injector comprising a drive chain assembly arranged to grip the work string and run the work string into and out of a wellbore; a stripper mounted on the injector to provide a hydraulic seal around the work string; a lubricator in a form of a tube arranged to receive the work string from the stripper and contain the work string under pressure; a blowout preventer installed at a wellhead that receives the work string from the lubricator, wherein the blowout preventer comprises blades for cutting the work string when activated and rams for sealing around the work string when activated; and a work window installed above the blowout preventer through which the external support device is installed on the work string.
Hampson discloses a method and apparatus for running hybrid strings of coiled tubing and jointed pipe on a reel on which the work string (coiled tubing) is partially disposed (coiled tubing is disposed on reels, par [0004]); 
an injector (injector apparatus 10, Fig 1, par [0019]) comprising a drive chain (drive chains 214a, 214b) assembly arranged to grip (via gripping mechanism not shown) the work string and run the work string into and out of a wellbore (driving mechanism 212 may allow a tubular member to be run into the well or out of the well, driving mechanism 212 may comprise a pair of opposed drive chains 214a, 214b, and a gripping mechanism, par [0026]); 
a stripper (stripping ram and equalizing assembly 17) mounted on the injector (10) (Fig 1) to provide a hydraulic seal around the work string (10) (Fig 1, par [0020]); 
a lubricator (lubricator 16) in a form of a tube (lubricator 16 is shown as tube in Fig 1) arranged to receive the work string (10) from the stripper (17) and contain the work string (10) under pressure; 
a blowout preventer (coiled tubing blowout preventer 15) installed at a wellhead (wellhead 12) that receives the work string (10/410) from the lubricator, wherein the blowout preventer (14) comprises blades for cutting the work string when activated and rams for sealing around the work string when activated; and 
a work window (work window 260) installed above the blowout preventer (14) through which the external support device is installed on the work string.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify Mitchell and Roberson to comprise the method and apparatus as disclosed by Hampson, as this modification would have provided a manner in which to introduce the work string of Mitchell and Roberson into the wellbore (Hampson, title, abstract, par [0002]).
Mitchell and Roberson, as modified by Hampson, is silent as to the blowout preventer comprises blades for cutting the work string when activated and rams for sealing around the work string when activated.
Gamble discloses a blowout prevention system including a blind shear ram (see abstract). The blind shear ram (102) includes blades (116, 120) a seal (124). During operation the blind shear ram (124) cuts a pipe extending through the wellbore and the carriers move to a second position to seal the wellbore using the blind shear ram (124) (par [0002], [0026], [0028]-[0030]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the blowout preventer of Mitchell and Roberson modified by Hampson, to include blades and rams as disclosed by Gamble, as it is well-known in the art for blowout preventers to cut pipe and seal a wellbore to inhibit release of materials through the wellbore (Gamble, par [0002]).
Conclusion
Claims 1-20 are rejected. No claims are allowed. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROLINE N BUTCHER whose telephone number is (571)272-1623. The examiner can normally be reached Monday-Friday 10-6 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert E Fuller can be reached on (571) 272-6300. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CAROLINE N BUTCHER/Primary Examiner, Art Unit 3676